DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 11 and 12 are objected to because of the following informalities:  every instance of "an apply amount" should be "an applied amount".  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  "coting" in line 3 should be "coating".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 9-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Okubo (JP 2006076627).
 	Regarding claim 1, Okubo teaches “a manufacturing method of a bottle can (paragraph 11) comprising:  	a printing step printing on an outer peripheral surface of a cylinder part of a cylinder body (paragraph 15); 	a necking step forming a tapered part in which a diameter is reduced upward from the cylinder part and a small-diameter part extending toward the upper side of the tapered part by deforming the cylinder body after the printing step (paragraph 26); and  	a mouth part forming step forming the mouth part having a swelled part and a male thread part by deforming the small-diameter part (paragraph 26); wherein  	in the printing step, ink is applied on a third coating region to be the cylinder part (Figure 1, item 11, paragraph 15), a fourth coating region to be the tapered part (Figure 1, item 12, paragraph 15), and a first coating region to be the swelled part (Figure 1, item 17, paragraph 15), and  	an apply amount of the ink per unit area in the first coating region is less than an apply amount of the ink per unit in the third coating region (paragraph 15).”   	Regarding claim 2, Okubo further discloses “wherein an apply amount of the ink per unit area in the fourth coating region is less than the apply amount of the ink per unit area in the third coating area and gradually reduced upward (paragraph 26: this is a result of the ‘necking’ step due to the stretching/extending to reduce the diameter).”  	Regarding claim 9, Okubo discloses “a bottle can (title) comprising:  	a cylinder part (item 11);  	a tapered part in which a diameter is reduced upward from a top end of the cylinder part (item 12); and  	a mouth part which is provided at an upper side of the tapered part and has a swelled part swelled outward in a radial direction (item 17) and a male thread part (item 16), wherein a printed layer is formed on the cylinder part (paragraph 15), the tapered part and the swelled part (paragraph 15), and  	a thickness of the printed layer on the swelled part is smaller than a thickness of the printed layer on the cylinder part (paragraph 26).” 	Regarding claim 11, Okubo teaches “a manufacturing method of a bottle can (paragraph 11) comprising a cylinder part of a cylinder body having a printed outer peripheral surface (Figure 1), wherein  	an apply amount of ink per unit area in a first coating region to be a swelled part (item 17) of the bottle can is less than an apply amount of ink per unit area in the other region (paragraphs 14 and 26).”  Since the portion 17 “bulges” out during processing, the amount of ink will naturally be less than the other areas. 	Regarding claim 12, Okubo teaches “a manufacturing method of a bottle can (paragraph 11) formed by reducing a diameter of an open side of a cylinder part having a base part (paragraph 26), wherein  	an apply amount of ink per unit area in a first coating region in the cylinder part to be a swelled part (item 17; paragraph 14: ‘bulges’) of the bottle can is less than an apply amount of ink per unit area in the other region (paragraphs 14 and 26).” Since the portion 17 “bulges” out during processing, the amount of ink will naturally be less than the other areas.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is alternately rejected, and claims 3-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo.
 	Regarding claims 2 and 3, Okubo teaches all that is claimed, as in claim 1 above, except    “wherein an apply amount of the ink per unit area in the fourth coating region is less than the apply amount of the ink per unit area in the third coating area and gradually reduced upward,” or “wherein an apply amount of the ink per unit area in the fourth coating area is the same as the apply amount of the ink per unit area in the third coating area.”  However, the amount of ink in each section of the can is clearly just a matter of design choice; one having ordinary skill in the art could want: a) to have a gradient effect on the neck, as in claim 2, or b) to have the color be the same on both the neck and body of the can, as in claim 3.  Applying appropriate amounts of ink per unit area to achieve the desired effect is well within the skill of the ordinary artisan.
 	Regarding claims 4 and 5, Okubo teaches all that is claimed, as in claim 1 above, but is silent as to how the printing of each area is achieved.  That is, Okubo fails to teach “wherein in the printing step, a first printing block transcribing the ink on both the first coating region and a second coating region including the third coting region and the fourth coating region and a second printing block transcribing the ink on the second coating region only are used” or “wherein in the printing step, one printing block is used having a first region transcribing the ink to the first coating region and a second region transcribing more amount of the ink than in the first region to a second coating region including the third coating region and the fourth coating region.”  However, using different printing plates to apply differing amounts of ink to different regions for a printing job is known in the art, and one having ordinary skill in the art could easily use such a system in order to achieve the desired design effect on the can.  Similarly, applying different amounts of ink to different portions of a printing plate to achieve a different amount of ink on the printed product is known in the art in order to achieve a desired design effect.  Thus, one having ordinary skill in the art would have been motivated to apply more amount of ink to a second part of a printing plate than to a first part of a printing plate in order to achieve the desired design effect on the can.   	Regarding claims 6-8, Okubo teaches all that is claimed, as in claim 1 above, but fail to disclose how the bottle is printed, including the use of halftone dots or solid regions to form a design on the can.  However, printing using printing plates with halftone dot regions and solid regions was well-known at the time of the invention, and one having ordinary skill in the art would have known how to apply them to achieve a desired design effect on the can, such as a halftone, shaded effect in the halftone region, or a coated/solid effect in the solid region. 	For instance, with respect to claim 6, using a higher dot density to print in the second region to achieve a desired design effect would have easily been carried out by one having ordinary skill in the art.  Similarly for claim 7, using a halftone dot printing in the first region and a solid printing in the second region to achieve the desired design effect would have easily been carried out by one having ordinary skill in the art.   	Further regarding claim 8, as discussed above, using different printing plates to apply differing amounts of ink to different regions for a printing job is known in the art, and one having ordinary skill in the art could easily use such a system in order to achieve the desired design effect on the can.  Similarly, applying different amounts of ink to different portions of a printing plate to achieve a different amount of ink on the printed product is known in the art in order to achieve a desired design effect.  Thus, using a first printing block for transcribing the ink to both the first coating region and a second coating region using a halftone dot method, and using a solid printing in the second region; and using a second printing block for transcribing the ink to both the first coating region and the second coating region in a solid manner would easily have been used by one having ordinary skill in the art in order to achieve the desired design effect.
 	Regarding claim 10, Okubo teaches all that is claimed, as in claim 9 above, but fail to specifically teach “wherein an inclined angle by the tapered part and a can axis of the cylinder part are not less than 10° and not more than 41°.”  However, Examiner notes that the angle shown in the Figure 1 meets this limitation, and would fairly suggest to one having ordinary skill in the art that an angle falling within that range would be useful for making a bottle can.  Regardless, Examiner takes Official Notice that, at the time of the filing of the invention, having an inclined angle by the tapered part and a can axis of the cylinder part are not less than 10° and not more than 41° was known in the art to be suitable for making a bottle can.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use such an angle when making the bottle can of Okubo because it has been shown in the art to be suitable for the intended purpose.  See MPEP §2144.07. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853